Case 20-11660-mdc          Doc 14    Filed 05/06/20 Entered 05/06/20 14:50:06                Desc Main
                                     Document     Page 1 of 5



                           UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF PENNSYLVANIA
                                PHILADELPHIA DIVISION

 In re:
                                                         Bankruptcy No. 20-11660-mdc
 Michael S Raskay, Denise E Raskay
                  Debtors                                Chapter 13

 Wilmington Savings Fund Society, FSB, doing             Related to Doc. No. 2
 business as Christiana Trust, not in its individual
 capacity, but solely as trustee for BCAT 2018-
 20TT                          Movant
      v.
 Michael S Raskay, Denise E Raskay,
                    Debtors/Respondents

 William C. Miller, Esq. (Trustee)
                      Trustee/Respondent



   CHAMPION MORTGAGE COMPANY’S OBJECTION TO CONFIRMATION OF
                  DEBTOR’S CHAPTER 13 PLAN

          Wilmington Savings Fund Society, FSB, doing business as Christiana Trust, not in its

individual capacity, but solely as trustee for BCAT 2018-20TT, (“Wilmington Savings Fund”),

by and through its undersigned counsel, hereby objects to the proposed Chapter 13 Plan of

Debtor, Cleason L Stoner, Sr, and in support thereof alleges as follows:

   1. Debtor, Cleason L Stoner, Sr (“Debtor”), filed a voluntary petition pursuant to Chapter 13

          of the Bankruptcy Code on August 29, 2019.

   2. Wilmington Savings Fund Mortgage holds a security interest in the Debtor’s real

          property located 409 Evans Avenue Willow Grove, PA 19090 (the “Property”), by virtue

          of a Mortgage recorded with the Montgomery County Recorder of Deeds on February 22,


                                                                                                 20-027956
                                                                      RASKAY, MICHAEL; RASKAY, DENISE
                                                                                  Objection to Confirmation
                                                                                                     Page 1
Case 20-11660-mdc       Doc 14    Filed 05/06/20 Entered 05/06/20 14:50:06                    Desc Main
                                  Document     Page 2 of 5



       2006 instrument number 2006021840, which has ultimately been assigned to Wilmington

       Savings Fund.

   3. Said Mortgage secures a Note in the amount of $200,000.00.

   4. Upon information and belief, it is anticipated that Wilmington Savings Fund’s Proof of

       Claim will include a pre-petition arrearage of over $31,364.66. A true and correct copy of

       the pre-petition arrearage is attached hereto as Exhibit “A.”

   5. On March 17, 2020, Debtor filed a Chapter 13 Plan (the “Plan”). A true and correct copy

       of the Plan is attached hereto as Exhibit “B.”

   6. The Plan also proposes to pay Wilmington Savings Fund’s arrearage in the amount of

       $29,000.00, over the life of the plan. See Exhibit “B.”

   7. Thus, the Plan is underfunded, as therefore, infeasible.

   8. Accordingly, pursuant to 11 U.S.C.A. § 1325(a)(5) Wilmington Savings Fund hereby

       objects to Debtor’s proposed Plan due to the fact that the value of the property to be

       distributed thereunder will be less than the allowed amount under the claim. See 11

       U.S.C.A. § 1325(a)(5)(B)(ii).




   WHEREFORE, Secured creditor, Wilmington Savings Fund, respectfully requests that this

Court not confirm Debtor’s Chapter 13 Plan.

                                                                                                  20-027956
                                                                       RASKAY, MICHAEL; RASKAY, DENISE
                                                                                   Objection to Confirmation
                                                                                                      Page 2
Case 20-11660-mdc   Doc 14   Filed 05/06/20 Entered 05/06/20 14:50:06            Desc Main
                             Document     Page 3 of 5




                                       Respectfully Submitted,

                                     Robertson, Anschutz, Schneid & Crane LLC
                                     Attorney for Secured Creditor
                                     10700 Abbott's Bridge Road, Suite 170
                                     Duluth, GA 30097
                                     Telephone: 470-321-7112
                                     Facsimile: 404-393-1425

                                     By: /s/Brandon Pack
                                     Brandon Pack, Esquire
                                     Pennsylvania Bar Number 311976
Date: May 6, 2020




                                                                                     20-027956
                                                          RASKAY, MICHAEL; RASKAY, DENISE
                                                                      Objection to Confirmation
                                                                                         Page 3
Case 20-11660-mdc        Doc 14    Filed 05/06/20 Entered 05/06/20 14:50:06                Desc Main
                                   Document     Page 4 of 5



                         UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF PENNSYLVANIA
                              PHILADELPHIA DIVISION

 In re:
                                                       Bankruptcy No. 20-11660-mdc
 Michael S Raskay, Denise E Raskay
                  Debtors                              Chapter 13

 Wilmington Savings Fund Society, FSB, doing           Related to Doc. No. 2
 business as Christiana Trust, not in its individual
 capacity, but solely as trustee for BCAT 2018-
 20TT                          Movant
      v.
 Michael S Raskay, Denise E Raskay,
                    Debtors/Respondents

 William C. Miller, Esq. (Trustee)
                      Trustee/Respondent



                                 CERTIFICATE OF SERVICE
            I HEREBY CERTIFY that on May 6, 2020, I electronically filed the foregoing with
the Clerk of Court by using the CM/ECF system, and a true and correct copy has been served via
CM/ECF or United States Mail to the following parties:

BRAD J. SADEK
Sadek and Cooper
1315 Walnut Street
Suite 502
Philadelphia, PA 19107

Michael S Raskay
409 Evans Avenue
Willow Grove, PA 19090

Denise E Raskay
409 Evans Avenue
Willow Grove, PA 19090

WILLIAM C. MILLER, Esq.
                                                                                               20-027956
                                                                    RASKAY, MICHAEL; RASKAY, DENISE
                                                                                Objection to Confirmation
                                                                                                   Page 4
Case 20-11660-mdc        Doc 14   Filed 05/06/20 Entered 05/06/20 14:50:06            Desc Main
                                  Document     Page 5 of 5



Chapter 13 Trustee
P.O. Box 1229
Philadelphia, PA 19105

United States Trustee
Office of the U.S. Trustee
200 Chestnut Street
Suite 502
Philadelphia, PA 19106
                                            Respectfully Submitted,

                                          Robertson, Anschutz, Schneid & Crane LLC
                                          Attorney for Secured Creditor
                                          10700 Abbott's Bridge Road, Suite 170
                                          Duluth, GA 30097
                                          Telephone: 470-321-7112
                                          Facsimile: 404-393-1425

                                          By: /s/Brandon Pack
                                          Brandon Pack, Esquire
                                          Pennsylvania Bar Number 311976
Date: May 4, 2020




                                                                                          20-027956
                                                               RASKAY, MICHAEL; RASKAY, DENISE
                                                                           Objection to Confirmation
                                                                                              Page 5
